Exhibit 10.1
 
FIRST AMENDMENT TO AMENDED AND RESTATED SECURED CONVERTIBLE PROMISSORY NOTE
 


This First Amendment to Amended and Restated Secured Convertible Promissory Note
(“First Amendment”) is made and entered into by and between
WestMountain Gold, Inc., a Colorado corporation formerly known as WestMountain
Index Advisor, Inc. (“Borrower”), and BOCO Investments, LLC, a Colorado limited
liability company (“Lender”), as of August 1, 2013.
 
RECITALS
 
A. Borrower executed and delivered that certain Amended and Restated Secured
Convertible Promissory Note dated September 17, 2012 (the “Note”) for the
benefit of Lender.
 
B. Borrower and Lender desire to amend the Note as more particularly set forth
herein, subject to and in accordance with the terms and conditions set forth
below.
 
AMENDMENT
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Borrower and Lender agree as follows:
 
1. Extension. The first sentence of Section 2 of the Note is hereby amended and
restated as follows: “Borrower will pay all principal and accrued interest to
Lender on or before October 31, 2013 (“Maturity Date”).”
 
2. Event of Default. The following subsection (J) is inserted at the end of
Section 9 of the Note:
 
“(J) Without the prior written consent of Lender, which may be withheld in
Lender’s sole and absolute discretion, Borrower acquires or enters into any
agreement to acquire (i) any real or personal property of any partner, affiliate
or other third party with a direct or indirect ownership interest in all or any
portion of the Terra mining project in Alaska (including but not limited to
mining claims and leases) (individually and collectively, “Terra Parties”), (ii)
any direct or indirect ownership interest in any such Terra Party, or (iii) any
direct or indirect ownership interest in real or personal property in excess of,
in whole or in the aggregate, $50,000.”
 
3. Miscellaneous. Borrower acknowledges and agrees that, except as expressly
modified by this First Amendment, the Note and all other loan documents executed
in connection therewith remain in full force and effect in accordance with their
terms. This First Amendment may be executed in multiple counterparts, which
taken together shall be deemed one original. Upon execution hereof, Borrower
shall deliver an original wet-signed signed version of this First Amendment to
Lender.
 
[SIGNATURE PAGE FOLLOWS]


 
1

--------------------------------------------------------------------------------

 
 
Dated on the date first set forth above.


 


 
BOCO Investments, LLC,
a Colorado limited liability company
 
By: /s/ Joseph Zimlich
Print Name: Joseph C. Zimlich
Title: President of Managing Member
 
 
WestMountain Gold, Inc., a Colorado corporation
 
By: /s/ Gregory Schifrin
Name: Gregory Schifrin
Title: Chief Executive Officer
 
 
 
 
 
 
 
2

--------------------------------------------------------------------------------